Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  July 25, 2018                                                                     Stephen J. Markman,
                                                                                               Chief Justice

  155413                                                                                  Brian K. Zahra
                                                                                  Bridget M. McCormack
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                         Kurtis T. Wilder
  SUSAN BLACKWELL,                                                                 Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                      Justices

  v                                                      SC: 155413
                                                         COA: 328929
                                                         Oakland CC: 2014-141562-NI
  DEAN FRANCHI and DEBRA FRANCHI,
           Defendants-Appellants.

  _________________________________________/

          On March 6, 2018, the Court heard oral argument on the application for leave to
  appeal the January 31, 2017 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals to determine whether the
  defendants had a duty to warn the plaintiff of the condition. The panel did not consider
  the defendants’ other arguments, which could have provided alternative grounds to affirm
  the trial court’s grant of summary disposition, notwithstanding its conclusion—which we
  do not disturb—that questions of fact remain as to whether the particular condition was
  open and obvious.

         As an initial matter, we agree with both lower courts that the plaintiff was a
  licensee. In Preston v Sleziak, we adopted the Restatement (Second) of Torts’
  articulation of the duty owed by a premises possessor to licensees:

                “A possessor of land is subject to liability for physical harm caused
        to licensees by a condition on the land if, but only if,
               (a) the possessor knows or has reason to know of the condition and
        should realize that it involves an unreasonable risk of harm to such
        licensees, and should expect that they will not discover or realize the
        danger, and
               (b) he fails to exercise reasonable care to make the condition safe, or
        to warn the licensees of the condition and the risk involved, and
               (c) the licensees do not know or have reason to know of the
        condition and the risk involved.” [Preston v Sleziak, 383 Mich. 442, 453
        (1970), quoting Restatement Torts, 2d, § 342, p 210, overruled in part on
        other grounds by Stitt v Holland Abundant Life Fellowship, 462 Mich. 591
        (2000).]
  “The landowner owes no duty of inspection or affirmative care to make the premises safe
  for the licensee’s visit.” Stitt, 462 Mich. at 596. In short, the defendants could satisfy
                                                                                           2

their duty of care to a licensee like the plaintiff by warning of any conditions that a
licensee would not have reason to know of and that posed an unreasonable risk of harm;
beyond this duty to warn of certain conditions, the defendants had no affirmative duty to
inspect the premises or to make the premises safe for licensees. If the particular
condition here did not give rise to a duty to warn, the defendants cannot be held liable.

       On the other hand, “the ‘no duty to warn of open and obvious danger’ rule is a
defensive doctrine that attacks the duty element that a plaintiff must establish in a prima
facie negligence case.” Riddle v McLouth Steel Products Corp, 440 Mich. 85, 95-96
(1992). If the defendants had no duty to warn of the condition because it did not
“ ‘involve[] an unreasonable risk of harm to [the plaintiff]’ ” or was not one that the
defendants “ ‘should expect that [the plaintiff would] not discover,’ ” the plaintiff’s prima
facie negligence claim fails, regardless of the openness and obviousness of the condition.
Preston, 383 Mich. at 453, quoting Restatement, § 342. A question of fact as to the
openness and obviousness of the step is irrelevant if there is no prima facie claim. There
is no need to “attack[] the duty element” if the defendants owed no duty in the first place.
See Riddle, 440 Mich. at 96.

       Although the defendants did argue that if the condition was one for which they
owed a duty to warn licensees, it was nevertheless open and obvious, and the trial court
granted their motion for summary disposition on that basis, that was not the only basis for
their summary disposition motion. The defendants have also consistently presented
another argument: that the particular condition complained of here—a single step in a
dark room—was not a condition that a licensee would not know of or have reason to
know of that posed an unreasonable risk of harm such that the defendants had a duty to
warn.

      If the defendants prevail on this claim, the trial court’s ruling should be affirmed
on this alternative basis. In other words, the panel should determine whether the
defendants owed a duty to the plaintiff with respect to this particular condition regardless
of whether the condition was open and obvious. See Preston, 383 Mich. at 453.

        Accordingly, we REMAND this case to the Court of Appeals for consideration of
this issue it has not yet addressed: whether defendants owed plaintiff a duty to warn
about the step because the plaintiff did not “ ‘know or have reason to know of the
condition and the risk involved,’ ” and it involved “ ‘an unreasonable risk of harm,’ ” and
the defendants should not have expected that a licensee like the plaintiff would
“ ‘discover or realize the danger . . . .’ ” Id., quoting Restatement, § 342.

       We do not retain jurisdiction.

       MCCORMACK, J. (concurring).
                                                                                           3

       I concur in the Court’s order remanding this case to the Court of Appeals to
address the defendants’ remaining summary disposition claims, which could provide an
alternative basis for affirming the trial court ruling. I agree that questions of fact remain
as to whether the particular condition—an 8-inch step in a dark room—was open and
obvious, and that that question may not be material if the defendants had no duty to warn
the plaintiff for the other reasons they have given.

        I write briefly to respond to the dissent. A lot of the dissent’s concerns may be
addressed by the Court of Appeals in deciding the defendants’ other claims within our
traditional doctrinal framework. Indeed, settled doctrine provides an avenue to reach the
same result as the dissent would have us reach today where the record so supports. But I
want to clarify what I believe that inquiry should look like, and why I believe the
dissent’s alternative approach departs from well-established doctrine.

        First, the dissent relies mistakenly on principles of comparative negligence to
define the scope of the defendants’ duty to warn. I am sympathetic to the dissent’s view
that a social host should expect guests to behave prudently and should not be held liable
for their negligence. And there is room for the dissent’s underlying concerns to do work
in a proper analysis of duty. The Restatement (Second) of Torts, which we adopted in
Preston, provides that a possessor has a duty to warn of a condition if the condition
“involves an unreasonable risk of harm to . . . licensees” and the possessor “should expect
that they [a licensee] will not discover or realize the danger . . . .” 2 Restatement Torts,
2d, § 342, p 210 (emphasis added). This principle would support the dissent’s contention
that “[d]efendants had every right to expect that plaintiff was such a prudent person who
would turn on the light and see the step, or at a minimum decline to walk into a darkened
room without even the most cursory effort to determine whether it was safe to do so.”

       And yet, this element of the duty to licensees does not mean that a host has no
duty whatsoever to warn a social guest about any condition in a dark room (no matter
how dangerous) because the host is entitled as a matter of law to expect guests to take the
affirmative step of turning on a light switch to discover hazards. To be sure, a reasonably
prudent person, walking through a strange house, might turn on the light before entering a
dark room. And when a guest fails to do so, that failure may very well be relevant to
apportioning damages under comparative negligence principles. But it will not be a
reason for a court to find as a matter of law that there is no duty to the guest at all, no
matter what dangerous condition awaited her.

       The Restatement contemplates that a licensee will discover “conditions which are
perceptible by his senses, or the existence of which can be inferred from facts within the
licensee’s knowledge.” Restatement, § 342, comment f, p 212. Some conditions in a
dark room will be more predictable than others—for example, it might be a fact within
the licensee’s knowledge that “mudrooms . . . are [often] adjacent to garages” and that
“garages are often themselves not level with the home” (these “facts” seem to be within
                                                                                            4

the dissent’s knowledge, curiously). The Restatement’s standard thus assigns the
homeowner a duty commensurate with the hazard: a slipper on the floor in a dark
mudroom is different than an open shark tank in that same dark room. I trust the Court of
Appeals can evaluate based on the record where the 8-inch step falls on that continuum.

       The dissent, in contrast, would create some kind of strange per se rule: defendants
as a matter of law do not owe a duty to warn licensees of any danger that lurks in a dark
room if there is a light switch nearby. Perhaps unsurprisingly, this rule does not map
onto any argument that the defendants made in this case, and it would constitute a new
approach to premises doctrine.1 Under it, courts could decide for themselves as a legal
matter that if a plaintiff appeared at all negligent (to a judge, unmoored from a factual
record), she cannot recover and her suit is dismissed.

       Such a rule also would resurrect a judicial version of our long-dead contributory
negligence regime under the camouflage of a duty analysis. But of course such an
approach does not comport with the established understanding of negligence doctrine.
The dissent owns its doctrinal contortion: “Although Brusseau was decided on the basis
of contributory negligence, I believe that it would today likely be resolved on the basis of
duty.”

       But we judges are not authorized to apply contributory negligence principles by
recasting them as duty. The Legislature has foreclosed that approach. Michigan, like
most other jurisdictions, went from a contributory negligence jurisdiction to a
comparative fault jurisdiction decades ago—comparative fault was judicially adopted in
1979 in Placek v City of Sterling Heights, 405 Mich. 638 (1979), and the Legislature
specifically adopted comparative fault with 1982 PA 147. It was codified in its present
form in 1995 in MCL 600.2959. The Legislature, by requiring that a plaintiff’s recovery
be reduced by the percentage of her own negligence, mandated that a plaintiff’s
negligence could not be used as a basis to dismiss a suit altogether.2 And we have clearly

1
  This new approach would not result in less litigation, of course. Just different litigation.
Rather than litigating the dangerousness of the condition on the land, the parties instead
will wage a war of light-switch litigation. We could look forward to adjudicating
questions about where the light switch was, whether it was easily findable, and what a
licensee should have to do to find it. And it begins to look like an affirmative duty to
ensure that there is an accessible and working light switch. So much for relief for
property owners.
2
  Michigan is (mostly) a pure comparative negligence jurisdiction. That is, even if a
plaintiff is 99% at fault, she can still recover 1% damages. The one exception to this is
for noneconomic damages—like compensation for pain and suffering, emotional distress,
or loss of enjoyment—which are barred whenever the plaintiff is more at fault than
anyone else. MCL 600.2959 (“If that person’s percentage of fault is greater than the
                                                                                          5

held that the Legislature’s adoption of comparative fault did not abrogate the common-
law, status-based duties of care of premises possessors:

              Once a defendant’s legal duty is established, the reasonableness of
       the defendant’s conduct under that standard is generally a question for the
       jury. The jury must decide whether the defendant breached the legal duty
       owed to the plaintiff, that the defendant’s breach was the proximate cause
       of the plaintiff’s injuries, and thus, that the defendant is negligent.
                                         * * *
              Conversely, comparative negligence is an affirmative defense.
       Michigan adopted this standard to promulgate a “fair system of
       apportionment of damages.” Under this doctrine, a defendant may present
       evidence of a plaintiff’s negligence in order to reduce liability. [Riddle,
440 Mich. at 96, 98 (citations omitted; emphasis added).]
We went on to quote the reasoning of the Illinois Supreme Court on the same question
from Ward v K mart Corp, 136 Ill 2d 132, 145 (1990), which held:

       In a common law negligence action, before a plaintiff’s fault can be
       compared with that of the defendant, it obviously must first be determined
       that the defendant was negligent. It is fundamental tort law that before a
       defendant can be found to have been negligent, it must first be determined
       that the defendant owed a legal duty to the plaintiff.
In short, we must operate under the comparative fault regime the Legislature imposed.
Comparative fault is a rule of decision for damages. It does not define the contours of the
defendant’s legal duty.

        Second, while the dissent does not cite much of the evidence from the deposition
testimony, a court considering a motion under MCR 2.116(C)(10) is obligated to evaluate
it. The dissent proceeds as if a number of facts are undisputed. For example, the dissent
states that “there is nothing to suggest that defendants had reason to expect that plaintiff
would not in a timely manner discover the step.” But the plaintiff has suggested a few
reasons: the plaintiff testified in her deposition that the floor of the mudroom appeared
level with the wood floor of the hallway; Endia Simmons testified that if she had been the
one to enter the mudroom first, she would have fallen, because there was no way to tell
any height differential existed; Ebony Whisenant also testified that the floor looked level
between the two rooms; and photographs show that the dark floor could make the step


aggregate fault of the other person or persons, whether or not parties to the action, the
court shall reduce economic damages by the percentage of comparative fault . . . and
noneconomic damages shall not be awarded.”)
                                                                                          6

difficult to see, even with adequate light.3 Ultimately, even if evidence clearly weighs in
favor of the party seeking summary disposition, it is not the role of courts to weigh
evidence in a motion brought under MCR 2.116(C)(10). Instead, a court must consider
the evidence in the light most favorable to the nonmovant and determine if reasonable
minds could differ in resolving the evidence. MCR 2.116(C)(10); Maiden v Rozwood,
461 Mich. 109, 120 (1999); Allison v AEW Capital Mgt, LLP, 481 Mich. 419, 425 (2008).
The lower courts are well equipped to assess the record with the assistance of the parties
in evaluating the facts relevant to the remanded claims.4


3
  There are also questions of fact that would be relevant if the dissent’s no-duty-if-there-
is-a-light-switch rule prevailed: whether the plaintiff would have known which light
switch corresponded with the mudroom, how obvious that switch was, whether she
should have flipped it. And so on.
4
  While unimportant to resolving this case, I am puzzled by the dissent’s view that the
open and obvious danger doctrine is only relevant to invitees. I do not follow this
doctrinal move. I am aware of no authority that limits the work that the open and obvious
danger doctrine can do in the way the dissent views it. We have never held that the open
and obvious danger doctrine is limited to invitees. Indeed, the Court of Appeals has
routinely applied the doctrine to licensees, and we have not intervened. See, e.g., Pippin v
Atallah, 245 Mich. App. 136, 143 (2001) (“[A] possessor of land has no obligation to take
any steps to safeguard licensees from conditions that are open and obvious.”).

       The open and obvious danger doctrine is implicit in the definition of the duty owed
to licensees because a premises possessor will never owe a duty to warn licensees of an
open and obvious danger. A danger that is open and obvious will always be one a
landowner should expect that a licensee should discover.

       The Restatement explicitly incorporates the open and obvious danger doctrine as a
limit on liability to invitees, who would otherwise be entitled to expect greater protection
from the landowner. Comment a to § 343 instructs that § 343 “should be read together
with § 343 A, which deals with the effect of the fact that the condition is known to the
invitee, or is obvious to him . . . . That Section limits the liability here stated.” And
Comment b to Restatement § 343 offers a detailed explanation of the distinction between
the duty owed to licensees and invitees. It concludes:

              As stated in § 342, the possessor is under no duty to protect the
       licensee against dangers of which the licensee knows or has reason to
       know. On the other hand, as stated in § 343 A, there are some situations in
       which there is a duty to protect an invitee against even known dangers,
       where the possessor should anticipate harm to the invitee notwithstanding
       such knowledge. [Restatement, § 343, p 217.]
                                                                                         7


       To reiterate, the proper evaluation of a homeowner’s duty to a licensee will take
into account the questions that concern the dissent. But no doctrinal contortion is needed
to protect property owners from baseless claims. Well-established doctrine will work.

       VIVIANO, J., joins the statement of MCCORMACK, J.

       MARKMAN, C.J. (dissenting).

       This case concerns an incident that occurred during a Christmas party hosted by
defendants and attended by plaintiff. When plaintiff arrived, she went to place her purse
for the evening in a small room adjoining the garage. Notwithstanding that the room was
dark, plaintiff chose to proceed into the room without turning on the light switch that was
immediately adjacent to the entryway. She then lost her balance and fell, injuring herself,
when she set foot into the room, which was about 8 inches lower than the hallway. Can
defendants be held liable in premises liability for plaintiff’s injuries? I think not and
believe this to be a long-settled matter of common law in this state. Accordingly, I
respectfully dissent from this Court’s order remanding to the Court of Appeals to address
the issue of duty because I would instead conclude today that defendants owed no duty.
Thus, I would reverse the judgment of the Court of Appeals and reinstate the trial court’s
grant of summary disposition in favor of defendants.




Our court’s version of this carve out of the open and obvious danger defense for invitees
is the special aspects doctrine. As in the Restatement’s treatment, there is no reason that
the special aspects carve out for invitees should apply to licensees—a possessor owes a
licensee nothing more than a duty to warn, and an open and obvious danger comes as its
own warning. The work that the open and obvious danger doctrine can do for both
classes of visitors is apples to apples: there is no duty to warn any visitor of open or
obvious dangers. But the extent of residual duty is oranges. Invitees must still be
protected from certain known dangers; but a licensee who encounters an open and
obvious danger has received the only protection to which he is entitled under our
doctrine—a warning.

        I agree with amicus curiae the Michigan Manufacturers Association—a landowner
has a duty to warn of dangers she should not expect a licensee to discover, but “[a]ny duty
to warn does not apply to dangers that are open and obvious . . . .” The existence of an
open and obvious danger itself warns guests of a potential hazard. Thus, if a danger is
open and obvious, a property owner has no duty to fix it (for invitees) or to warn about it
(for licensees). In my view, property owners should be able to rely on the open and
obvious danger doctrine no matter who is visiting.
                                                                                           8

                                I. FACTS AND HISTORY

        Plaintiff Susan Blackwell attended a December 2013 party at the home of
defendants Dean and Debra Franchi. When plaintiff arrived, she was allegedly told by
the latter that she could place her purse in a small room to the left, described as the
“mudroom” by the parties. There was no light on in the mudroom, and according to
plaintiff, the hallway that adjoined the mudroom was “dimly lit.” However, there was a
light switch immediately next to the entrance. There was an 8-inch step creating a drop-
off into the mudroom. Plaintiff, however, in the belief that the mudroom was level with
the hallway, walked directly into the mudroom, lost her balance and fell, suffering
injuries. Plaintiff had made no effort to turn on the light beforehand or otherwise to
check to be certain that it was safe to enter the mudroom.

       Plaintiff sued defendants on the basis of premises liability, alleging that defendants
breached the duty owed to her as an invitee by failing to “inspect for hazards, dangers
and improper conditions of the premises”; “warn[,] advise and instruct persons regarding
potentially dangerous conditions on the premises”; and “provide safe, proper and
adequate access and egress to the Plaintiff and others similarly situated[.]”5 Defendants
moved for summary disposition, and the trial court, Oakland Circuit Court Judge Colleen
O’Brien, granted their motion, concluding at the outset that plaintiff was a licensee and
not an invitee. The court then concluded that even if plaintiff was an invitee, defendants
were still entitled to summary disposition because “reasonable minds could not differ that
the alleged condition here was open and obvious. Moreover, there are no special
aspects.”

       Plaintiff appealed, arguing that she was instead an invitee and that the step was not
open and obvious because the hallway floor and the mudroom floor appeared to be level
under the lighting conditions confronted. According to plaintiff, defendants were
negligent by failing to provide adequate lighting or to warn her that there was a step
down into the mudroom. The Court of Appeals reversed and remanded to the trial court
for further proceedings in an opinion authored by Judge SHAPIRO. Blackwell v Franchi,
318 Mich. App. 573 (2017). The appellate court reasoned that although the trial court had
correctly concluded that plaintiff was a licensee, id. at 572 n 2, it nonetheless erred by
granting summary disposition in favor of defendants because there was “a question of
fact about whether an average user acting under the conditions existing when plaintiff
approached the mud room would have been able to discover the drop-off upon casual
inspection,” id. at 578. “The determination of whether defendants had a duty to warn




5
  Plaintiff also brought a claim on the basis of private nuisance, a claim dismissed by the
trial court and not at issue here.
                                                                                          9

plaintiff of the drop-off depends on how the conflicting testimony regarding whether the
drop-off was open and obvious is resolved.” Id. at 579.6

      Defendants sought leave to appeal in this Court, and we directed the Clerk to
schedule oral argument on the application and the parties to address the following issue:

       [W]hether the appellants owed a duty to warn the appellee of the condition
       on the land at issue, given the general rule that “[a] landowner owes a
       licensee a duty only to warn the licensee of any hidden dangers the owner
       knows or has reason to know of, if the licensee does not know or have
       reason to know of the dangers involved,” Stitt v Holland Abundant Life
       Fellowship, 462 Mich. 591, 596 (2000). [Blackwell v Franchi, 501 Mich.
903 (2017) (second alteration in original).]

                             II. STANDARD OF REVIEW

       This Court reviews de novo the grant or denial of summary disposition. Maiden v
Rozwood, 461 Mich. 109, 118 (1999). “Whether a defendant owes a particular plaintiff a
duty is a question of law that this Court reviews de novo,” Bailey v Schaaf, 494 Mich.
595, 603 (2013), and is “an issue solely for the court to decide,” Murdock v Higgins, 454
Mich. 46, 53 (1997) (quotation marks and citation omitted).

                                     III. ANALYSIS

        “The starting point for any discussion of the rules governing premises liability law
is establishing what duty a premises possessor owes to those who come onto his land.”
Hoffner v Lanctoe, 492 Mich. 450, 460 (2012). “Michigan has recognized three common-
law categories for persons who enter upon the land or premises of another: (1) trespasser,
(2) licensee, or (3) invitee.” Stitt v Holland Abundant Life Fellowship, 462 Mich. 591,
596 (2000). In all cases, however, “both the possessors of land and those who come onto
it [must] exercise common sense and prudent judgment when confronting hazards on the
land.” Hoffner, 492 Mich. at 459.



6
 Judge K. F. KELLY, dissenting, stated that she would have affirmed the trial court on the
basis that “[p]laintiff should have realized the danger posed by entering a dark and
unknown room.” Id. at 582 (K. F. KELLY, J., dissenting). Judge GLEICHER responded in
a concurrence that “darkness may impair a plaintiff’s visibility to the extent that an
otherwise observable danger no longer qualifies as open and obvious” and “the record
hints of no clues that would have raised a suspicion of a significant elevation differential
before continuing ahead.” Id. at 580, 582 (GLEICHER, J., concurring).
                                                                                        10

       “[T]he adult social guest is to be viewed as a licensee.” Preston v Sleziak, 383
Mich. 442, 453 (1970), overruled in part on other grounds by Stitt, 462 Mich. 591.
Plaintiff, an adult social guest of defendants, was accordingly a licensee.

      “The explanation usually given by the courts for the classification of social
      guests as licensees is that there is a common understanding that the guest is
      expected to take the premises as the possessor himself uses them, and does
      not expect and is not entitled to expect that they will be prepared for his
      reception, or that precautions will be taken for his safety, in any manner in
      which the possessor does not prepare or take precautions for his own safety,
      or that of the members of his family.” [Preston, 383 Mich. at 451, quoting 2
      Restatement Torts, 2d, § 330, comment h, p 175.]
In Preston, this Court adopted § 342 of the Restatement in specifically setting forth the
duty owed by a premises possessor to a licensee:

             A possessor of land is subject to liability for physical harm caused to
      licensees by a condition on the land if, but only if,
             (a) the possessor knows or has reason to know of the condition and
      should realize that it involves an unreasonable risk of harm to such
      licensees, and should expect that they will not discover or realize the
      danger, and
             (b) he fails to exercise reasonable care to make the condition safe, or
      to warn the licensees of the condition and the risk involved, and
             (c) the licensees do not know or have reason to know of the
      condition and the risk involved. [Preston, 383 Mich. at 453 (quotation
      marks omitted).]
More recently, in Stitt, this Court explained that “[a] landowner owes a licensee a duty
only to warn the licensee of any hidden dangers the owner knows or has reason to know
of, if the licensee does not know or have reason to know of the dangers involved.” Stitt,
462 Mich. at 596. “The landowner owes no duty of inspection or affirmative care to make
the premises safe for the licensee’s visit.” Id.

       “Different floor levels in private and public buildings, connected by steps, are so
common that the possibility of their presence is anticipated by prudent persons.” Garrett
v WS Butterfield Theatres, Inc, 261 Mich. 262, 263 (1933). Generally, therefore, “steps
and differing floor levels [are] not ordinarily actionable unless unique circumstances
surrounding the area in issue made the situation unreasonably dangerous.” Bertrand v
Alan Ford, Inc, 449 Mich. 606, 614 (1995). “[W]here there is something unusual about
the steps, because of their ‘character, location, or surrounding conditions,’ then the duty
of the possessor of land to exercise reasonable care remains.” Id. at 617, quoting Garrett,
261 Mich. at 263-264.
                                                                                          11


        Here, there was nothing at all unusual about the step itself from the hallway into
the mudroom. By all indications, the step was of a normal size and was in an ordinary
location—the entranceway from the hallway into the mudroom. Furthermore, while the
step was allegedly concealed by darkness, there is nothing to suggest that defendants had
reason to expect that plaintiff would not in a timely manner discover the step. There was
a door-sized entrance point separating the hallway from the mudroom and common sense
suggests that where two discrete areas of a home are separated by such an entranceway, it
is a reasonable possibility that the floor levels may well be different. This is particularly
true where such mudrooms, as is often the case, are adjacent to garages, because garages
are often themselves not level with the home, rendering mudrooms a common transition
point from the garage to the home.7 A prudent person should anticipate the possibility
that floor levels could well be different in such circumstances. Moreover, there was a
light switch on the hallway wall next to the mudroom entrance, by which a prudent
person could have easily illuminated the mudroom. In my judgment, a prudent person
does not blindly walk into a dark room, especially one that may be at a different floor
level, when there is available a simple means of illuminating the room. 8 Defendants had



7
  The following deposition exchange between plaintiff’s counsel and defendant Dean
Franchi illustrates the parties’ understanding of a “mudroom”:
              Q. It’s usually a room where, you know, you would take your shoes
       off or put your coat up or sometimes there’s laundry in it and it leads to the
       garage?
              A. Yes.
8
  See Brusseau v Selmo, 286 Mich. 171, 174 (1938) (“In the case at bar, plaintiff had
notice of the darkened hallway. He could have had more light either by turning on the
‘switch’ or leaving the entrance door wide open, or by both. His failure to make use of
appliances that would have lighted the stairway precludes his recovery.”). Although
Brusseau was decided on the basis of contributory negligence, I believe that it would
today likely be resolved on the basis of duty. This is because Brusseau was decided
when Michigan followed a scheme of contributory negligence and during that time,
issues of duty in premises-liability cases were often cast as issues of such negligence.
Bertrand, 449 Mich. at 614 (“Before this Court adopted comparative negligence, the issue
of openness and obviousness often arose as the affirmative defense of contributory
negligence, which completely barred recovery.”). Regardless of how Brusseau was
resolved, that decision illustrates that this Court recognized decades ago that the law
expects that people will avail themselves of easily available means of illuminating dark
areas—e.g., an ordinarily placed light switch—and generally cannot recover for injuries
suffered when they choose instead to proceed in the dark. This is merely a specific
application of the overarching rule of premises liability that a premises possessor “is not
                                                                                           12

every right to expect that plaintiff was such a prudent person who would turn on the light
and see the step, or at a minimum decline to walk into a darkened room without even the
most cursory effort to determine whether it was safe to do so. That is, defendants had
every right to expect that plaintiff would discover the step and avoid falling into the
mudroom. See 25 ALR2d 599, 600, § 2 (explaining that a social guest can recover from
a social host for failure to warn of a defect in the premises only when the social host
“knows the guest will not, in the exercise of reasonable care, discover and avoid for
himself” the danger); Restatement, § 342, comment f, p 212 (“The possessor is entitled to
expect that the licensee . . . will be on the alert to discover conditions which involve risk
to him. Indeed, it is not necessary that the condition be such as the licensee would
discover by the use of his senses while upon the land.”). Because defendants should not
have expected that plaintiff would fail to discover the step, the “duty to warn” was not
triggered and they cannot be held liable for her injuries. Preston, 383 Mich. at 453.9

        In ruling that plaintiff’s claim could proceed to trial, the Court of Appeals rejected
the argument that plaintiff’s failure to turn on the light had any relevance to the question
of duty: “Defendants . . . argue that the drop-off, or height differential, was open and
obvious because plaintiff could have turned on a light switch located at the entry to the
mud room that would have illuminated the mud room. However, this argument goes to
whether plaintiff was comparatively negligent; it does not affect duty.” Blackwell, 318
Mich. App. at 578. This reasoning badly misses the mark. As an initial matter and as the
trial court creditably recognized, the open and obvious danger doctrine applies to invitees,
not to licensees. Hoffner, 492 Mich. at 460 (“[A]n integral component of the duty owed
to an invitee considers whether a defect is ‘open and obvious.’ ”) (citation omitted;
emphasis added); Allison v AEW Capital Mgt, LLP, 481 Mich. 419, 425 n 2 (2008) (“[A]
premises owner has a duty to exercise reasonable care to protect an invitee from an
unreasonable risk of harm caused by a dangerous condition on the premises, but not when
the condition is ‘open and obvious.’ ”) (citation omitted; emphasis added).10 But even

under legal duty to prevent careless persons from hurting themselves.” Garrett, 261
Mich. at 264.
9
  To the extent that plaintiff alleges that defendants may be held liable for failure to
affirmatively illuminate the mudroom, I disagree for the simple reason that “[t]he
landowner owes no [affirmative legal] duty . . . to make the premises safe for the
licensee’s visit.” Stitt, 462 Mich. at 596. See also Brown v Berles, 234 Mich. 353, 355-
356 (1926) (“[M]ere want of a light in the stairway did not constitute negligence
rendering defendant liable to one falling down the stairs. . . . It is common in private
homes, especially in the country, to have dark stairways to cellars and basements, and no
one ever considered such a want of care.”).
10
  Indeed, in addressing the open and obvious danger doctrine in leading cases such as
Bertrand and Lugo, this Court cited §§ 343 and 343(A) of the Restatement. Bertrand,
449 Mich. at 610-611; Lugo v Ameritech Corp, Inc, 464 Mich. 512, 516-517 (2001).
                                                                                        13



Those two sections of the restatement are located in “Title E. Special Liability of
Possessors of Land to Invitees.” Restatement, p 215 (capitalization altered). Thus, the
Restatement recognizes that the open and obvious danger doctrine is limited to invitees.
Although this Court’s order suggests that the open and obvious danger doctrine applies to
licensees and the concurrence is “puzzled” by my assertion to the contrary, neither the
order nor the concurrence has cited any authority from this Court applying that doctrine
to licensees. Indeed, if the open and obvious danger doctrine applies to licensees, I am
puzzled as to why the authors of the Restatement chose to place discussion of that
doctrine in a section of the Restatement that is devoted exclusively to the duty owed to
invitees.
        Concluding that the open and obvious danger doctrine applies to licensees would
create a conflict in our law. This is because part of the open and obvious danger doctrine
is that a premises possessor owes an affirmative duty to alleviate the presence of certain
unusual conditions of the land that have “special aspects.” Hoffner, 492 Mich. at 462
(“[T]his narrow ‘special aspects’ exception recognizes there could exist a condition that
presents a risk of harm that is so unreasonably high that its presence is inexcusable, even
in light of its open and obvious nature.”). “[I]n resolving an issue regarding the open and
obvious doctrine, the question is whether the condition of the premises at issue was open
and obvious and, if so, whether there were special aspects of the situation that
nevertheless made it unreasonably dangerous.” Lugo, 464 Mich. at 523. But in Stitt, we
explained that a premises possessor “owes no duty of inspection or affirmative care to
make the premises safe for the licensee’s visit.” Stitt, 462 Mich. at 596 (emphasis added).
Thus, if the open and obvious danger doctrine applies to licensees, it would follow that a
premises possessor would owe an affirmative duty to licensees to alleviate the presence
of certain conditions of the land—those that possess “special aspects”—which would be
contradictory to Stitt.
        That the open and obvious danger doctrine, which establishes one component of
the duty owed by a premises possessor, is limited to invitees is important to recognize
because there are several critical distinctions between the duty owed to invitees and the
duty owed to licensees, and conflating the two would elevate the duty owed to licensees.
For example, concerning invitees, a premises possessor is subject to liability if he or she
“ ‘knows or by the exercise of reasonable care would discover the condition . . . . ’ ”
Bertrand, 449 Mich. at 609, quoting Restatement, § 343, p 215 (emphasis added). That is,
a premises possessor owes an invitee a duty to affirmatively “inspect the premises” for
dangerous conditions of the land. Stitt, 462 Mich. at 597. With regard to licensees, in
contrast, a premises possessor must simply “ ‘know[] or [have] reason to know of the
condition . . . .’ ” Preston, 383 Mich. at 453, quoting Restatement, § 342, p 210
(emphasis added). That is, with regard to licensees, a premises possessor must be aware
of facts that would give him or her reason to know of a dangerous condition of the land;
there is no duty to affirmatively inspect the premises. Restatement, § 342, comment d, p
211 (“A possessor of land owes to a licensee no duty to prepare a safe place for the
                                                                                          14

more importantly, the duty to warn owed by a premises possessor to licensees is only
implicated when the premises possessor “should expect that they will not discover or
realize the danger[.]” Preston, 383 Mich. at 453 (quotation marks and citation omitted).
Accordingly, a social host is entitled to expect that social guests reasonably will discover
for themselves commonplace potential dangers on the land without the assistance of an
affirmative warning. A social host, in my judgment, is entitled to expect that a social
guest will not proceed blindly into a dark room but will instead use a light switch to
illuminate a room and thereby discover potential dangers within that room. 11 Therefore,
the reason why defendants cannot be held liable to plaintiff for her injuries is not that she
failed to turn on the light before entering the mudroom. While her failure to do so is
indeed a matter of comparative negligence, defendants cannot be held liable because they
were entitled to expect that plaintiff would “be on the alert to discover conditions which
involve[d] risk” to her. Restatement, § 342, comment f, p 212.12

licensee’s reception or to inspect the land to discover possible or even probable
dangers.”). Simply put, the law imposes a lesser duty on premises possessors, typically
homeowners, who host social gatherings because “[t]he use of the premises is extended to
[the licensee] merely as a personal favor to him.” Restatement, § 330, comment h, p 175.
It is simply incompatible with the nature of that relationship that homeowners who show
hospitality to a social guest thereby be burdened with a legal duty to scour their premises,
and affirmatively rearrange their domestic living arrangements, in order to identify or
alleviate any condition that might conceivably cause harm to those guests.
11
  Common sense suggests that there is a risk associated with entering an unfamiliar dark
room. Thus, the darkness of the room here was a warning that an unknown condition,
dangerous or not, might await a social guest, such as plaintiff, on the other side. Once
again, a “[d]efendant is not under [a] legal duty to prevent careless persons from hurting
themselves.” Garrett, 261 Mich. at 264. Defendants had the right to expect that plaintiff
herself would recognize the risk of walking into an unfamiliar dark room. Accordingly,
defendants were under no obligation to warn plaintiff of the step, and I find the
concurrence’s focus on comparative negligence not to be relevant in any way.
12
   Simply stated, in determining whether a duty is owed by the premises possessor to a
licensee, a proper analysis includes whether the premises possessor should expect that the
licensee will not discover or realize a danger. See Preston, 383 Mich. at 453. In other
words, this analysis concerns the premises possessor’s expectations of the licensee’s
conduct. The concurrence does not appear to disagree that premises possessors, such as
defendants here, should have reasonably expected that a licensee, such as plaintiff, would
turn on the light, but the concurrence proceeds to reason that the failure to turn on the
light “may very well be relevant to apportioning damages under comparative negligence
principles.” I agree that plaintiff’s failure to do so may well be relevant in a comparative-
negligence analysis, but the concurrence does not explain why the presence of the light
switch and defendants’ reasonable expectations of plaintiff’s conduct in relation to the
light switch are not critical elements of the analysis of the threshold question of duty.
                                                                                           15


        In the end, “the common law is but the accumulated expressions of the various
judicial tribunals in their efforts to ascertain what is right and just between individuals in
respect to private disputes.” Price v High Pointe Oil Co, Inc, 493 Mich. 238, 242 (2013)
(quotation marks, citations, and brackets omitted). Accordingly, the common law simply
reflects the practices and common sense of society. See, e.g., Gildersleeve v Hammond,
109 Mich. 431, 438 (1896) (explaining that “sound reason, common sense, and common
honesty . . . are the foundation of the common law”). And it is a simple fact that
countless social gatherings in Michigan successfully function, and have from time
immemorial, on the straightforward, unstated premise that social guests are reasonably
aware that walking blindly into the dark, or otherwise acting in a careless manner, may
result in injury. Therefore, my conclusion is not only compelled by common sense, but
as a result it is also consistent with our common law.

        A contrary conclusion creating a legal obligation to warn social guests concerning
the pitfalls of walking into dark rooms would hardly define the full extent of our decision.
Instead, countless other legal obligations, limited only by the creativity and
innovativeness of the bench and bar, would certainly be imposed upon homeowners.
Would a host in directing a guest to her bathroom be legally obligated to provide a
detailed warning, or otherwise supply a map of the bathroom, to the effect that a failure to
turn on the light might cause the guest to run into a sink or bathtub? Would a host be
legally obligated to explain to a guest why it is a poor idea to place her hand upon a stove
being used to prepare dinner? And would a host be legally obligated to apprise guests of
the assorted and sundry risks of dealing with cutlery, throw rugs, fireplaces, spilled
drinks, stairways, and rickety chairs? If not, why are those legal obligations any different
from the legal obligation to warn a guest about the risks of blindly confronting a
darkened room?13 It is in the nature of the common law that it reflect social customs and


“[T]he adoption of comparative negligence in this State has no effect on the basic duty a
defendant owes to a plaintiff.” Riddle v McLouth Steel Prod Corp, 440 Mich. 85, 99
(1992) (quotation marks and citation omitted).
13
   Our caselaw with respect to licensees has suggested that darkness simply cannot
constitute a circumstance that “conceals” a danger. In Habina v Twin City Gen Electric
Co, 150 Mich. 41, 48-49 (1907), this Court ruled in favor of the defendant and against the
plaintiff, assuming that she was a licensee, explaining that the condition of the land “was
concealed only by the darkness of the night. The case is ruled, in principle, by [Reardon
v Thompson, 149 Mass 267 (1889)], and against the contentions of [the plaintiff].” In
Reardon, Justice Holmes, writing for the Supreme Judicial Court of Massachusetts, stated
that “the general rule is that a licensee goes upon land at his own risk, and must take the
premises as he finds them. An open hole, which is not concealed otherwise than by the
darkness of night, is a danger which a licensee must avoid at his peril.” Reardon, 149
Mass at 267. Accordingly, under Habina, a licensor cannot be liable to a licensee in
                                                                                          16

practices and not lead society in new directions that might be favored by the court.
Having been presented in this case with nothing that would suggest an evolution or
transformation in the customs and practices of the people concerning the social
host/social guest relationship, I would be content to maintain and preserve the present
common law of this state.

                                   IV. CONCLUSION

      I would reiterate today the principle of our common law that a social host may not
be held liable for injuries suffered by a social guest from an allegedly dangerous




premises liability for a condition of the land that is “concealed only by the darkness of the
night.” Habina, 150 Mich. at 49. See also Erickson v Soyars, 356 Mich. 64, 71 (1959)
(“The court did not err in instructing the jury that if the hole could have been seen in
daylight by any person making reasonable use of his normal faculties then failure to do so
may constitute contributory negligence and the hole was not rendered a ‘hidden peril’ by
reason of the darkness of night.”).
        Courts of other states have similarly concluded that a premises possessor cannot
be held liable for injuries suffered by a licensee because the condition of the land was
“concealed” by darkness. See, e.g., Fuchs v Huether, 154 Mont. 11, 15 (1969) (“At the
most it may be said that the step was concealed by darkness and since the licensee must
take the premises as he or she finds them, the owner is not liable for a danger that is only
concealed by the darkness of night and which is easily avoided by the exercise of
ordinary caution.”), abrogated on other grounds by Brown v Demaree, 272 Mont. 479
(1995); Elliman v Gombar, 86 Ohio App 352, 355 (1949) (“ ‘The duty which rests upon a
licensee to take his license subject to its concomitant perils still exists when he passes
along a path obscured by the darkness of night. Indeed, that darkness but accentuates his
perils and risks and is a condition for which the licensor is in no wise responsible.’ ”),
quoting Coleman v Renesch, 18 Ohio App 177, 180 (1923); Susquehanna Power Co v
Jeffress, 159 Md 465; 150 A 788, 792 (1930) (“The only sound reason that the traveler
could assign for his failure to see that the heavy superstructure and deck of the bridge
were gone was the fog of a freezing winter night. Even if the plaintiff had been a
licensee, the darkness would not have made the defendants responsible.”); O’Donnell v
Electro-Motive Div of Gen Motors Corp, 148 Ill App 3d 627, 635 (1986) (“[O]ur courts
have repeatedly held that it is not willful and wanton misconduct for a landowner to fail
to warn a licensee of a dangerous condition concealed only by darkness since such a
danger is not considered hidden.”); Free v Furr, 140 Cal App 2d 378, 384 (1956) (“The
fact that the darkness of the night increased the hazard involved in using the premises did
not increase the licensee’s rights or enlarge the licensor’s duties with respect to the
condition of the premises.”).
                                                                                                               17

condition of the land when the host had no reason to expect that the guest would
reasonably fail to discover the condition. That is, hosts are not required to monitor or
surveil their guests to ensure that they do not suffer injury from commonplace household
conditions, conditions to which the hosts and their families themselves are ordinarily and
routinely subject. Here, plaintiff was injured when she stepped into the darkened
mudroom without turning on the light or otherwise ascertaining that it was safe to enter.
In my judgment, the law should not hold defendants liable when they had no reason to
expect that plaintiff—or any other guest—would fail to exercise their own reasonable
precautions. Accordingly, I would reverse the judgment of the Court of Appeals and
reinstate the trial court’s grant of summary disposition in favor of defendants. Because
this Court fails to do so today and instead remands to the Court of Appeals to address the
issue of duty—the very issue that we instructed the parties to address in our order nearly
nine months ago—I respectfully dissent. I would not further delay a decision by this
Court, if it is ever now to come, by requiring the parties to traverse the appellate process
a second time in what I view as a matter involving the straightforward application of the
settled common law of this state.

       ZAHRA and WILDER, JJ., join the statement of MARKMAN, C.J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 25, 2018
       t0725
                                                                             Clerk